United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 15, 2005
                       _____________________
                                                         Charles R. Fulbruge III
                            No. 05-10213                         Clerk
                          Summary Calendar
                       _____________________

                        FREDERICK FLORENCE,

                      Plaintiff - Appellant,

                               versus

                     FRONTIER AIRLINES, INC.,

                      Defendant - Appellee.
_________________________________________________________________

           Appeal from the United States District Court
       for the Northern District of Texas, Dallas Division
               District Court Cause No. 03-CV-387-B
_________________________________________________________________

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Frederick Florence appeals from the district court’s order

of summary judgment on his claims for defamation and wrongful

termination.   For the reasons provided below, the court affirms

the district court’s judgment.

     Florence began working for Frontier Airlines (Frontier) as a

commercial airline pilot in September 2000.     On November 30,

2000, Florence submitted an IRS Form W-4 classifying himself as

exempt from tax withholding.   On or about January 8, 2001,

     *
      Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIRCUIT
RULE 47.5.4.

                                 1
Frontier’s Executive Vice President asked Florence to either

provide proof that he was exempt from withholding or to submit a

W-4 reflecting his status as nonexempt.    Florence refused these

options.   On February 1, 2001, the Vice President sent Florence a

letter telling him that he was being terminated because he failed

to submit a valid W-4 IRS Form.   In the letter, the Vice

President indicated that Florence’s “refusal to follow the tax

laws casts significant doubt on [his] judgment and the likelihood

that [he] would follow Frontier’s directives for the safe and

effective operation of an aircraft.”    Florence then sued Frontier

for breach of the covenant of good faith and fair dealing,

defamation, and wrongful termination.    Florence alleged that

Frontier fired him for “refusing to accede to the criminal act of

signing an altered or forged record.”    Florence appears to

contend that signing a W-4 that reflected his status as nonexempt

from tax withholding would constitute a criminal act of perjury.

     The first judge assigned to Florence’s case dismissed

Florence’s claim for breach of the covenant of good faith and

fair dealing.   The second judge assigned to the case entered

summary judgment in Frontier’s favor on Florence’s claims for

wrongful termination and defamation.    Florence then appealed.

Florence’s pro se brief does not address the dismissal of his

claim for breach of the covenant of good faith and fair dealing,

and therefore, this court will consider only Florence’s

complaints about the summary judgment on his wrongful termination

                                  2
and defamation claims.

     The court reviews the district court’s summary judgment de

novo, using the same standard applied by that court.1   This court

conducts an independent review of the record, taking factual

inferences in the nonmovant’s favor, and then determines whether

the movant is entitled to summary judgment.2   The movant is

entitled to summary judgment if the documentary evidence shows

that no genuine issue of material fact exists.3

     On January 12, 2005, the district court entered a well-

reasoned order that thoroughly justified its grant of summary

judgment.   After considering Florence’s pro se brief and

reviewing the record, this court finds no error in the district

court’s summary-judgment rulings.    Summary judgment was proper on

Florence’s wrongful termination claim because he failed to

produce evidence showing that Frontier required him to perform an

illegal act.4   Although Florence contends that Frontier ordered


     1
      Degan v. Ford Motor Co., 869 F.2d 889, 892 (5th Cir. 1989).
     2
      Degan, 869 F.2d at 892.
     3
      FED. R. CIV. P. 56(c).
     4
      See White v. FCI USA, 319 F.3d 672, 676 (5th Cir. 2003)
(explaining that a plaintiff who alleges wrongful termination
under Texas law must produce evidence that shows his employer
required him to commit an illegal act with criminal penalties);
Sabine Pilot Serv. v. Hauck, 687 S.W.2d 733, 734-35 (Tex. 1985)
(recognizing an exception to the Texas employment-at-will
doctrine that permits an employee to bring a wrongful termination
claim if he was terminated for refusing to perform an illegal
act).

                                 3
him to sign an altered W-4, he testified in his deposition that

he did not see the purported altered document and he did not

recall what changes the Vice President wanted him to make to his

W-4.       In any case, he did not have to sign the document because

he had another option——to provide proof that he was exempt for

tax withholding.       Florence, however, presented no evidence that

shows he is exempt from withholding.        Thus, Florence failed to

present evidence that raised a fact question about whether

Frontier required him to perform an illegal act.        Consequently,

Frontier was entitled to summary judgment on Florence’s wrongful

termination claim.

       Summary judgment was also proper on Florence’s defamation

claim because he failed to produce evidence that Frontier

published a defamatory statement to a third party.5        Instead of

contending that Frontier published a defamatory statement,

Florence argues that he was required to publish defamatory

statements by being required to produce copies of his termination

letter to prospective employers.6        The defamatory statements


       5
      See Doe v. SmithKline Beecham Corp., 855 S.W.2d 248, 259
(Tex. App.——Austin 1993, writ granted), judgm’t aff’d as
modified, 903 S.W.2d 347 (Tex. 1995) (requiring a plaintiff who
alleges defamation to prove that a defamatory statement was
published to a third party).
       6
      Florence maintains that the “Pilot Records Improvement Act
of 1996" requires him to provide a copy of his termination letter
to a prospective employer. Whether this is true is irrelevant to
whether Florence was aware of the defamatory nature of the
alleged defamatory statements. In addition, Florence waived this

                                     4
Florence identifies are the statements that he failed to submit a

valid W-4 and that his refusal to do so cast significant doubt on

his ability to follow Frontier directives and to safely and

effectively operate aircraft.   Where a plaintiff relies on self-

publication, he must produce evidence showing that he published

the alleged defamatory statements without an awareness of the

defamatory nature of the matter.7      Florence testified in his

deposition that he produced copies of the letter to prospective

employers when he applied for employment, but he presented no

evidence showing that he was not aware of the nature of the

purported defamatory statements.       Florence has always maintained

that the statements in his termination letter are defamatory,

beginning with his complaint where he alleged that the letter

“falsely stated that [his] sense of judgment would render [him]

incapable of operating an aircraft in a safe and effective

manner.”   In addition, Florence referred to the letter in his

deposition as a “letter of wrongful termination” through which he

was “repeatedly defamed.”   These statements show that Florence

was aware of the purported defamatory nature of the statements at

the time he provided the letters to prospective employers.



argument by failing to raise it in the district court. See Vogel
v. Veneman, 276 F.3d 729, 733 (5th Cir. 2002) (determining that
the appellants had waived an argument by failing to raise it in
the district court).
     7
      Austin v. Inet Technologies, 118 S.W.3d 491, 499 (Tex.
App.——Dallas 2003, no pet.).

                                   5
Florence presented no evidence that raised a fact question about

whether he was aware of the purported defamatory nature of the

statements in his termination letter.     As a result, Frontier was

entitled to summary judgment on Florence’s defamation claim.

     Florence also contends that the district court’s entry of

summary judgment violated his right to have a jury decide

disputed issues of fact.     Whether summary judgment violates a

litigant’s right to a jury trial is a question of law the court

reviews de novo.8    “A grant of summary judgment does not violate

the Seventh Amendment right to a jury trial.     This right exists

only with respect to disputed issues of fact.”9    Here, the

district court correctly determined that no genuine issue of

material fact exists.     Because no fact question exists, Florence

was not entitled to a jury trial; thus, summary judgment did not

violate Florence’s right to a jury trial.

     Florence further complains that the district court denied

his motion to strike an affidavit supporting Frontier’s motion

for summary judgment——specifically, an affidavit by Frontier’s

Vice President.     In his motion, Florence argued that the Vice

President was not competent to testify as an expert witness.       The




     8
      See Bellum v. PCE Constructors, 407 F.3d 734, 738 (5th Cir.
2005) (examining a question of law de novo).
     9
      Harris v. Interstate Brands Corp., 348 F.3d 761, 762 (8th
Cir. 2003).

                                   6
court reviews this complaint for an abuse of discretion.10    Here,

the record does not show an abuse of discretion.    In his

affidavit, the Vice President attested to his personal knowledge

of facts contained therein.    The Vice President then discussed

the events that led to Florence’s termination.    He did not give

an expert opinion about any matter.    Thus, the district court did

not abuse its discretion by denying Florence’s motion to strike

the affidavit.

     Finally, Florence complains that the district court did not

give him an opportunity for reciprocal discovery.    The court

reviews the district court’s discovery rulings for an abuse of

discretion.11    The record shows that Florence had over eleven

months to obtain discovery from Frontier.    In addition to the

original nine months allowed for discovery, the district court

extended the time for discovery by two months after Florence

failed to attend his deposition and persisted in frustrating

Frontier’s attempts to obtain discovery.    The record does not

reflect an abuse of discretion or any error by the district

court.

     10
      See Dresser-Rand Co. v. Virtual Automation, 361 F.3d 831,
841 (5th Cir. 2004) (stating that the court of appeals reviews
the district court’s rulings on the admissibility of expert
testimony for an abuse of discretion).
     11
      See Scott v. Monsanto Co., 868 F.2d 786, 793 (5th Cir.
1989) (explaining that because the district court has broad
discretion in discovery matters, the court of appeals will not
reverse a ruling on a discovery motion absent an abuse of
discretion).

                                   7
     Throughout this litigation, Florence has attacked the

professional integrity and character of the judges assigned to

his case.   In addition, Florence has insulted Frontier’s

attorney.   Although the district court was patient when faced

with Florence’s contumacious behavior, this court will not

tolerate such disrespectful and inappropriate conduct.   The court

therefore admonishes Florence to cease and desist in his pattern

of filing pleadings that insult the court and its officers and

admonishes Florence about the role of civility in litigation.

“[O]ne acting pro se has no license to harass others . . . and

abuse already overloaded court dockets.12   If Florence fails to

heed this admonishment, the court will strike any pleading filed

in this court that insults a judicial officer, the court, or an

attorney.

     Having determined that the district court did not err, the

court affirms the district court’s judgment.

AFFIRMED.




     12
      Farguson v. MBank Houston, N.A., 808 F.2d 358, 359 (5th
Cir. 1986).

                                 8